Case 2:20-cv-10274-CAS-JC Document 12 Filed 02/26/21 Page 1 of 4 Page ID #:100



 1 Ralph S. LaMontagne, Jr. [State Bar No. 91536]
   rlamontagne@l-a-lawoffices.com
 2 Eric A. Amador [State Bar No. 143395]
   eamador@l-a-lawoffices.com
 3 Thomas T. Carpenter [State Bar No. 98051]
   tcarpenter@l-a-lawoffices.com
 4 LaMONTAGNE & AMADOR LLP
   150 S. Los Robles Avenue, Suite 940
 5 Pasadena, California 91101
 6 Telephone: (626) 765-6800
   Facsimile: (626) 765-6801
 7
   Attorneys for Defendant
 8 VENTURE TRAVEL, L.L.C., doing business as
   TAQUAN AIR
 9
10                         UNITED STATES DISTRICT COURT
11                       CENTRAL DISTRICT OF CALIFORNIA
12
13 CLIFTON J. SELIGA, Individually and as        )   Case No. 2:20-cv-10274-CAS-JC
   Husband of BRENDA C. SELIGA,                  )
14 BRENDA C. SELIGA, Individually and            )
   as Wife of CLIFTON J. SELIGA,                 )   STIPULATION TO EXTEND
15                                               )   TIME TO RESPOND TO INITIAL
                Plaintiffs,                      )
16                                               )   COMPLAINT BY NOT MORE
         vs.                                     )   THAN 30 DAYS (L.R. 8-3)
17                                               )
   PRINCESS CRUISE LINES, LTD., doing            )   Complaint served: December 31,
18 business as PRINCESS CRUISES,                 )   2020 (as to Defendants Princess
   VENTURE TRAVEL, LLC, doing                    )   Cruises and Taquan Air); January
19 business as TAQUAN AIR; and                   )   5, 2021 (as to Defendant Mountain
   MOUNTAIN AIR SERVICE, LLC, doing              )   Air)
20 business as MOUNTAIN AIR,                     )
                                                 )   Current response date: February 26,
21                Defendants.                    )   2021 (as to Defendants Princess
                                                 )   Cruises and Taquan Air); March 5,
22                                               )   2021 (as to Defendant Mountain
                                                 )   Air)
23                                               )
                                                 )   New response date: March 21, 2021
24                                               )   (as to all Defendants)
25
26
27
28

       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241861
Case 2:20-cv-10274-CAS-JC Document 12 Filed 02/26/21 Page 2 of 4 Page ID #:101



 1            Plaintiffs, CLIFTON J. SELIGA and BRENDA C. SELIGA, filed their
 2 Complaint in this matter on November 9, 2020. All three defendants in this case,
 3 PRINCESS CRUISE LINES, Ltd., dba PRINCESS CRUISES (“PRINCESS
 4 CRUISES”), VENTURE TRAVEL, LLC, dba TAQUAN AIR (“TAQUAN AIR”)
 5 and MOUNTAIN AIR SERVICE, LLC (“MOUNTAIN AIR”) were served with
 6 process and also executed Waivers of Service of Summons between December 31,
 7 2020 and January 5, 2021. The time for the filing of an answer, or motion in
 8 response, to Plaintiffs’ Complaint is: February 26, 2021 for PRINCESS CRUISES,
 9 February 26, 2021 for TAQUAN AIR and March 5, 2021 for MOUNTAIN AIR.
10 The Parties previously stipulated to extend the due date until April 9, 2021 pursuant
11 to a Stipulation filed with the Court on February 22, 2021 (Docket Entry 9) to allow
12 the Parties to conduct mediation. The Court has yet to rule on the Parties’
13 Stipulation. As a result, and in an abundance of caution only, the Parties hereby
14 stipulate, pursuant to Local Rule 8.3, that each defendant may have an extension of
15 time, to and including March 21, 2021, in which to file its answer, or to otherwise
16 respond, to Plaintiffs’ Complaint in this matter.∗
17 ///
18 ///
19 ///
20 ///
21 ///
22
23       ∗This filing is of a protective nature only. The Parties desire that the Court enter the
24   prior Joint Stipulation that extended the due date for the filing of all answers/motions by all
     defendants to April 9, 2021 to allow the parties to conduct the agreed to mediation. The
25   parties still wish to proceed in accordance with that stipulation; however, as the Court has
26   not yet ruled as to that stipulation, and the current due date, at least as to some defendants,
     is February 26, 2021, the parties believe it appropriate to set forth this stipulation pursuant
27   to Local Rule 8.3 so that no defendant is deemed to be in default.
28
                                                    2
       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241861
Case 2:20-cv-10274-CAS-JC Document 12 Filed 02/26/21 Page 3 of 4 Page ID #:102



 1 Dated: February 26, 2021                 NELSON & FRAENKEL LLP
 2
                                            By: /s/ Carlos F. Llinás Negret
 3                                              Stuart R. Fraenkel
                                                Gretchen Nelson
 4
                                                Carlos F. Llinás Negret
 5                                              Attorneys for Plaintiffs
                                                CLIFTON J. SELIGA and BRENDA
 6
                                                C. SELIGA
 7
 8 Dated: February 26, 2021                FLYNN DELICH & WISE LLP
 9
                                            By: /s/ Nicholas S. Politis
10                                              Nicholas S. Politis
11                                              Attorneys for Defendant
                                                PRINCESS CRUISE LINES, LTD.,
12                                              doing business as PRINCESS CRUISES
13
14 Dated: February 26, 2021                 WORTHE HANSON & WORTHE
15
                                            By: /s/ John Hanson
16                                              John Hanson
17                                              Attorneys for Defendant
                                                MOUNTAIN AIR SERVICE, LLC,
18                                              doing business as MOUNTAIN AIR
19
20 Dated: February 26, 2021                 LaMONTAGNE & AMADOR LLP
21                                          By: /s/ Ralph S. LaMontagne, Jr.
22                                              Ralph S. LaMontagne, Jr.
                                                Eric A. Amador
23                                              Thomas T. Carpenter
24                                              Attorneys for Defendant
                                                VENTURE TRAVEL, L.L.C., doing
25
                                                business as TAQUAN AIR
26
27
28
                                               3
       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241861
Case 2:20-cv-10274-CAS-JC Document 12 Filed 02/26/21 Page 4 of 4 Page ID #:103



 1                                         ATTESTATION
 2
              Pursuant to L.R. 5-4.3.4(a)(2)(i), I hereby attest that all other signatories listed,
 3
     and on whose behalf the filing is submitted, concur in the content of this filing and
 4
     have authorized this filing.
 5
 6 Dated: February 26, 2021                     LaMONTAGNE & AMADOR LLP
 7
                                                By: /s/ Ralph S. LaMontagne, Jr.
 8                                                  Ralph S. LaMontagne, Jr.
                                                    Eric A. Amador
 9
                                                    Thomas T. Carpenter
10                                                  Attorneys for Defendant
                                                    VENTURE TRAVEL, L.L.C., doing
11
                                                    business as TAQUAN AIR
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    4
       Stipulation to Extend Time to Respond to Initial Complaint By Not More Than 30 Days
                                            (L.R. 8-3)
     241861
